Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Securities LLC (the “Distributor”) agrees to extend the following fee waiver: Value Line Asset Allocation Fund, Inc.: The Distributor waives .10% of the Rule 12b-1 fee for the period August 1, 2011-July 31, 2012. Dated this day of April, 2011 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel,President EULAV Asset Management EULAV Securities LLC. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
